ALLOWANCE
Claims 15, 18, 21, 26, 28-29, and 31-32 are allowed.

Priority
This application has claimed the benefit of PCT Application Number PCT/JP2018/007116 filed on 02/27/2018, which claims benefit to Japanese Application Number JP2017-048265 filed 03/14/2017. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Argument 1, Applicant argues that the combination of Ariyoshi and Forstall do not teach the newly amended portions to the independent claims. 
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 15 and its dependent claims 18, 21, 26, 28-29, and 31-32, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Ariyoshi (US 2012/0109529 A1) and Forstall et al. (US 2010/021186 A1), do not expressly teach or render obvious the invention as recited in independent claim 15.
The prior art of record teaches an automated analysis system [Ariyoshi: Fig. 1, Para. 24, sample processing system] comprising: 
Ariyoshi: Fig. 1, (5-7, Para. 24, blood cell analysis, smear sample analysis, sample recovery apparatuses]; and 
a computer coupled to the plurality of automated analysis devices [Ariyoshi: Fig. 1, (8-9), Para. 24, system control apparatus and test information management apparatus connected to the analysis devices],
a wireless router coupled to the computer [Forstall: Fig. 1, (102, 107), Para. 58, computer coupled to a remote server]; 
a portable terminal device including a terminal communication unit that wirelessly communicates with the wireless router [Forstall: Fig. 1, (102, 107), Para. 58, the computer wirelessly communicating the remote server through network connection 108; Ariyoshi: Fig. 1, (8-9), Para. 24, system control apparatus and test information management apparatus connected to the analysis devices]; 
wherein the terminal device includes a display [Ariyoshi: Fig. 1, 8-9, Para. 24, system control apparatus is a computing device with display] and is configured to:  
wirelessly obtain device information [Forstall: Para. 19, each widget can communicate wirelessly to gather information for display to a user] indicating respective device statuses of the automated analysis devices and create a status screen indicating the device statuses of the plurality of automated analysis devices based on the obtained device information [Ariyoshi: Para. 64, obtains status information from the one or more analysis systems], and 
display, on the display, the status screen, and wherein the status scree simultaneously displays [Ariyoshi: Fig. 4, Para. 59, menu screen of the automated analysis system]: 
Ariyoshi: Fig. 4, (A3, M1-M3), Para. 62, measurement operation region to display each measurement system and their current status (P2)], and 
a second display area displaying the device status of the automated analysis device corresponding to a selected device button of the plurality of device buttons in the first display area [Ariyoshi: Fig. 4, (A2), Para. 62, main region to display measurement and settings information], 
wherein each device button displayed in the first display area of the includes a plurality of alert icons [Ariyoshi: Fig. 5, (B31, C41-C43), Paras. 65, 70, icons/buttons displayed in full or broken form to display a set of errors/warning], 
wherein the terminal device receives alert notification information from a respective automated analysis device [Ariyoshi: Fig. 5, Paras. 65, 70, receiving alert information for each of the devices], 
wherein the terminal device changes respective displays of the alert icons based on the obtained device information of the respective automated analysis device [Ariyoshi: Fig. 5, (B31, C21-C23, C41-C44), Paras. 65, 70, 73, displaying the changes in states for each device as the information is available], and 
wherein the alert icon of the device button includes: Page 3 of 14Serial No. 16/492,624 Amendment filed June 30, 2021 Responsive to Office Action mailed April 9, 2021
a first icon indicating measurement of calibration or accuracy control sample of the respective automated analysis device has ended based on the obtained device information [Ariyoshi: Fig. 5, (B31, C21-C23, C41-C44), Paras. 65, 70, 73, icons/buttons displayed for a set of errors/warnings (i.e. general errors, accuracy management, blood suction sensor, open measure mode, different sample measurement modes, reagent amount], and 
a second icon indicating measurement of an urgent patient sample has ended based on the obtained device information [Ariyoshi: Fig. 5, (B31, C21-C23, C41-C44), Paras. 65, 70, 73, icons/buttons displayed for a set of errors/warnings (i.e. general errors, accuracy management, blood suction sensor, open measure mode, different sample measurement modes, reagent amount],
wherein, upon receiving a selection, by the terminal device, of a first device button corresponding to a second automated analysis device among the plurality of automated analysis devices for displaying a status screen showing an alarm status and a reagent status of the second automated analysis device in the second display area during displaying of a base screen indicating reagent status information of a first automated analysis device among the plurality of automated analysis devices [Ariyoshi: Fig. 5, (B31-B34), Paras. 65-68, buttons for displaying information associated with an analysis device], the terminal device displays the status screen of the second automated analysis device corresponding to the selected first device button in front of and overlapping the base screen indicating reagent status information of the first automated analysis device [Ariyoshi: Fig. 14, Paras. 78, 128, selecting the error/warning button (B31) displays a window to present errors and other selectable content overlaying the main region], and upon receiving a selection, by the terminal, to close the status screen, switch the display of the second area to display the base screen from behind the status screen [Ariyoshi: Fig. 14, (B317), Para. 133, button to close error handling screen]. 


In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of wherein, terminal device displays a base screen indicating reagent status information of a first automated analysis device among the plurality of automated analysis devices and upon receiving a selection, by the terminal device, of a first device button corresponding to a second automated analysis device among the plurality of automated analysis devices for displaying a status screen showing an alarm status and a reagent status of the second automated analysis device in the second display area during display of the base screen, the terminal device displays the status screen showing the alarm status and the reagent status of the second automated analysis device corresponding to the selected first device button in front of and overlapping the base screen indicating reagent status information of the first automated analysis .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179